     Case 3:20-cv-00638-LRH-CLB Document 22 Filed 08/13/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    MELVIN M. HUDSPATH,                               Case No. 3:20-cv-00638-LRH-CLB
12                       Petitioner,                    ORDER
13           v.
14    KYLE OLSON, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   21), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (first request) (ECF No. 21) is GRANTED. Petitioner will have up to and including September

21   10, 2021, to file a third amended petition for a writ of habeas corpus.

22          DATED:       August 13, 2021.
23                                                                ______________________________
                                                                  LARRY R. HICKS
24                                                                United States District Judge
25

26
27

28
                                                        1
